—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lebowitz, J.), rendered June 3, 1997, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in refusing to charge the jury on manslaughter in the second degree as a lesser-included offense of murder in the second degree. Viewing the evidence in the light most favorable to the defendant (see, People v Martin, 59 NY2d 704, 705), there is no reasonable view of the evidence which would support a finding that the defendant committed the lesser offense, but not the greater (see, People v Ford, 62 NY2d 275, 281).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Thompson and Sullivan, JJ., concur.